Order issued June 9, 2014




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-13-00963-CR
                       ________________________________________

                        CHRISTOPHER ARIC RADKE, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                         ORDER

                       Before Justices Bridges, Francis, and Lang-Miers

       The Court GRANTS appellant’s June 5, 2014 motion for extension of time to file a

motion for rehearing. We ORDER appellant to file his motion for rehearing within TWENTY

(20) DAYS from the date of this order.

       We DIRECT the Clerk of the Court to send a copy of this order and all future

correspondence to Christopher Aric Radke, TDCJ #0806352, Michael Unit, 2664 FM 2054,

Tennessee Colony, Texas, 75886.




                                                    DAVID L. BRIDGES
                                                    JUSTICE